NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-MAR-2022
                                            09:55 AM
                                            Dkt. 33 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                SIERRA CLUB, Plaintiff-Appellee v.
         DEPARTMENT OF HEALTH and DR. ELIZABETH A. CHAR,
         in her official capacity as Director of Health,
                       Defendants-Appellants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CIVIL NO. 1CCV-XX-XXXXXXX)


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
      (By:  Ginoza, Chief Judge, Leonard and McCullen, JJ.)
          Upon consideration of the March 23, 2022 "Proposed
Stipulation for Dismissal of Appeal" (Stipulation) filed by
Defendants-Appellants Department of Health and Dr. Elizabeth A.
Char, in her official capacity as Director of Health
(Appellants), the papers in support, and the record, it appears
that (1) the appeal has been docketed; (2) pursuant to Hawai#i
Rules of Appellate Procedure Rule 42(b), the parties stipulate to
dismiss the appeal with prejudice and bear their own attorneys'
fees and costs except Appellants shall pay in total $1,194.76 to
Plaintiff-Appellee Sierra Club (Appellee) for attorney's fees and
general excise tax thereon within sixty (60) days from the date
this court approves the Stipulation; and (3) the Stipulation is
dated and signed by counsel for all parties appearing in the
appeal.
          IT IS HEREBY ORDERED that the Stipulation to dismiss
the appeal is approved, and the appeal is dismissed with
prejudice. The parties shall bear their own attorneys' fees and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

costs except Appellants shall pay in total $1,194.76 to Appellee
for attorney's fees and general excise tax thereon within sixty
(60) days from the date of this order.
          DATED: Honolulu, Hawai#i, March 30, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2